Citation Nr: 1048384	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for pleurisy.  

3.  Entitlement to service connection for chronic upper 
respiratory infections.  

4.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to January 
1982.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied, in part, service connection for bronchitis, pleurisy, and 
a chronic upper respiratory infection (URI), and a March 2005 
decision which denied service connection for PTSD.  The Board 
remanded the issues on appeal for additional development in 
August 2009.  The Board is satisfied there was  substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268,  271 
(1998).  


FINDINGS OF FACT

1.  The Veteran is not shown to have bronchitis, pleurisy, or a 
chronic upper respiratory infection at present which is related 
to service or any incident therein.  

2.  The Veteran did not engage in combat with the enemy during 
military service.  

3.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

4.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bronchitis due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

2.  The Veteran does not have pleurisy due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  

3.  The Veteran does not have a chronic upper respiratory 
infection due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).  

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished to the extent possible, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, letters sent to the Veteran and his representative in June 
2003 (respiratory disorders), December 2004, June 2005, and April 
2010 (PTSD, including based on assault), fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Concerning the claim for PTSD based on assault, although 
the June 2005 and April 2010 letters were not sent prior to 
initial adjudication of that issue, this was not prejudicial to 
the Veteran, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of the 
case (SSOC) was promulgated in September 2010.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that an statement of the case or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's 
service treatment and personnel records, and all VA medical 
records have been obtained and associated with the claims file.  
The Veteran was examined by VA for the claimed respiratory 
disorders during the pendency of the appeal, and was scheduled 
for a VA psychiatric disorder concerning his claim for PTSD.  
However, the Veteran failed to report for the examination and did 
not contact VA to reschedule.  Similarly, despite at least three 
requests by the RO, the Veteran has not provided VA with any 
information concerning the alleged stressors in service.  
Furthermore, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied to the extent possible, and will proceed to 
the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).  

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (2010).  

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If the VA 
determines that the veteran engaged in combat with the enemy and 
the alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).  



Respiratory Disorders

The Veteran contends that he has chronic respiratory problems, 
including bronchitis, pleurisy and chronic upper respiratory 
infections, due to service, including exposure to asbestos from 
his service aboard naval ships during service.  However, the 
Veteran has not presented any competent medical evidence of a 
current respiratory disorder.  In this regard, it should be noted 
that direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The service treatment records showed that on an initial medical 
surveillance questionnaire in February 1979, the Veteran reported 
that he smoked since he was 17 years old, and that he worked with 
wood, paint, glue, etcetera, when he worked in construction in 
July 1978.  Other than a cough, he denied any shortness of 
breath, chest pains, aching, tightness or burning, wheezing, 
phlegm, sore throat, or weight loss.  The service records showed 
that the Veteran was treated for chills, weakness, and chest 
congestion in August 1979, and was noted to have rales in the 
left lower lung.  The assessment was bronchitis and rule out 
pneumonia.  

On an Asbestos Medical Surveillance questionnaire in August 1980, 
the Veteran denied any history of exposure to asbestos prior to 
or during service.  On a Periodic Health Evaluation in January 
1982, the Veteran indicated that he had shortness of breath on 
exertion, phlegm and a history of treatment for bronchitis and 
pneumonia, but denied any chronic bronchitis, emphysema, or 
asthma.  He also reported that he smoked one pack of cigarettes a 
day for the past five years.  

On a Report of Medical History for separation from service in 
January 1982, the Veteran denied any throat problems, chronic or 
frequent colds, sinusitis, asthma, shortness of breath, pain or 
pressure in his chest, or a chronic cough, and no pertinent 
respiratory abnormalities were noted on examination at that time.  
The Veteran's sinuses, nose, throat, lungs and chest were normal, 
and a chest x-ray study was negative.  

When examined by VA in July 2003, the Veteran reported a history 
of chronic respiratory infections, sinusitis, chronic bronchitis 
with a cough and wheezing, and pleurisy when he turned a certain 
way which caused difficulty breathing.  He reported that he was a 
smoker and denied any treatment or diagnosis for emphysema, 
chronic obstructive pulmonary disease (COPD), asthma or pleuritic 
chest pain.  On examination, his lungs were clear and there was 
no evidence of wheezing, crackles or any sinus abnormalities.  
The diagnoses included history of chronic bronchitis and 
pleurisy, but no clinical evidence of lung disease.  The examiner 
indicated that the Veteran's chest x-ray studies had been 
obtained and that he would be scheduled for pulmonary function 
studies.  

The evidentiary record also includes numerous VA and private 
medical reports, including records from the Social Security 
Administration, showing treatment for various maladies from 2002 
to the present.  However, none of the reports showed any 
complaints, treatment, abnormalities or diagnosis referable to 
any respiratory problems or lung disease.  

At the direction of the August 2009 Board remand, the Veteran was 
scheduled for a VA respiratory examination to determine the 
nature and etiology of any identified respiratory disorder.  
However, the Veteran failed to report for the VA examination in 
June 2010, and did not contact VA to reschedule the examination.  

The RO also contacted VAMC Tuscaloosa to obtain the chest x-ray 
and pulmonary function studies referred to on the July 2003 VA 
examination report.  However, a response from that facility in 
May 2010, was to the effect that there were no medical records 
pertaining to the Veteran.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the instant case, while the Veteran believes that he has a 
chronic respiratory disorder at present which is related to 
service, he has not provided any evidence of a current 
disability.  Moreover, the Veteran failed to report for a VA 
examination in June 2010, which was scheduled specifically to 
determine the nature and etiology of his claimed respiratory 
problems.  The current evidence of record does not show any 
treatment, abnormalities or diagnosis for a respiratory disorder 
since his discharge from service.  The service records showed 
that the Veteran's single episode of bronchitis which, it should 
be noted, was made without any diagnostic testing, resolved 
without residual disability, as evidence by the absence of any 
objective respiratory abnormalities at the time of his service 
separation examination in January 1982, and on VA examination in 
July 2003.  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  To the extent the Veteran claims 
that he has had respiratory difficulties since episodes in 
service, his claim is not consistent with the Report of Medical 
History at service discharge when he denied any respiratory 
difficulty.  This would suggest that the Veteran himself was not 
having pertinent symptoms at the time he left service.  
Accordingly his statements alone do not reliably establish 
continuity of symptoms.  

The Board acknowledges the Veteran's belief that he has 
respiratory disability that is causally related to his active 
service.  While he is competent to describe respiratory problems 
he has experienced, he is not shown to have expertise in the 
diagnosis or determining the etiology of respiratory diseases.  
As such, his lay opinion as to the nature and etiology of his 
respiratory disability lacks the probative value of the evidence 
from disinterested medical experts.  

Inasmuch as there is no evidence of a chronic respiratory 
disorder in service or at present, and no competent evidence that 
any claimed disability is related to service, the Board finds no 
basis for a favorable disposition of the Veteran's claim.  Given 
the lack of competent medical evidence showing that the Veteran 
has a chronic respiratory disorder, including bronchitis, 
pleurisy, or a chronic upper respiratory infection at present, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the appeal is denied.  

PTSD

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f) (2010); see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad 
v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate quotation 
from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Where the claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's 
testimony, by itself, cannot as a matter of law, establish the 
occurrence of a noncombat stressor."  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The requisite additional evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard  for establishing the 
required in-service stressor.  This regulation does not affect 
claims involving personal assault and has no bearing in the 
present case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

After carefully considering the evidence of record in light of 
the above criteria, the Board finds that the evidence does not 
support a finding of service connection for PTSD.  

In this case, while the Veteran filed a claim of service 
connection for PTSD in May 2004, he has yet to provide VA with 
any information concerning his alleged stressors.  The Veteran 
was requested on at least three occasions to provide VA with 
information concerning the traumatic experiences which he 
believes have caused his current psychiatric problems, but has 
failed to return the stressor questionnaires or provide VA with 
any specific information.  In his substantive appeal, dated in 
February 2006, the Veteran stated that his "problems" happened 
in service, and that he would provide VA with a stressor letter 
"ASAP when completed."  He also requested a videoconference 
hearing.  The Veteran was subsequently scheduled for a 
videoconference hearing in November 2008, but failed to report 
and has not contacted VA to reschedule.  

At the direction of the Board in August 2009, the Veteran was 
again requested to complete a PTSD questionnaire concerning his 
alleged personal assault stressors and was scheduled for a 
psychiatric examination to determine the nature and etiology of 
his psychiatric problems.  However, the Veteran did not return 
the questionnaire or report for a scheduled VA examination in 
June 2010, and has not contacted VA to explain his failure to 
report for the examination or to reschedule.  

Information concerning the circumstances of the Veteran's alleged 
stressors is crucial to his claim.  In this regard, the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  Absent 
the Veteran's full cooperation, VA has no further duty to assist 
in obtaining any additional evidence.  As the Veteran has not 
provided VA with any information concerning his alleged stressors 
in service or to report for a VA psychiatric examination, the 
Board is unable to attempt to verify his allegations of a 
personal assault or to determine the nature and etiology of his 
current psychiatric problems.  

In this case, the service treatment records are completely silent 
for any complaints, abnormalities or diagnosis referable to any 
psychiatric problems.  Furthermore, the service records do not 
show any treatment or findings for medical problems or injuries 
suggestive of a physical assault.  The medical reports of record 
showed that the Veteran was first seen by VA for psychiatric 
problems beginning in May 2003.  At that time, the Veteran 
reported depression and other psychiatric symptoms due to 
financial difficulties because he was unable to work due to back 
problems.  He also reported that he had been a nervous wreck 
since service, because a "bunkmate" had threatened to kill him.  
The diagnoses included agitated depression with anxiety sleep 
disruption and dysphoria.  

The Board notes that while the Veteran was first diagnosed with 
PTSD, specifically "pain with psychiatric and medical factors, 
PTSD" on a VA outpatient noted, dated March 2, 2004, the report 
did not include a description of any stressors or specific 
symptoms or manifestations of PTSD.  The examiner noted that the 
Veteran was disabled due to injuries suffered when he fell from a 
roof in 2000, and that he had filed a claim for Workman's 
Compensation and Social Security disability.  

When seen by the same VA psychologist on March 31, 2004, the 
Veteran reported nightmares, flashbacks, and sexual dysfunction 
from being molested by co-workers in service.  The examiner noted 
that she would discuss the incident with the Veteran when he 
requests, "as he only wanted to disclose that the experience 
occurred.  When seen by VA in May 2004, the Veteran reported that 
he was assaulted by three other soldiers when he was stationed in 
Mayport, Florida, and that he had to have surgical intervention 
after his assault, but that he did not tell the doctors what had 
happened.  

To the extent that a medical opinion by a mental health 
professional based on a post-service examination can serve as 
credible supporting evidence of the occurrence of the in-service 
stressor in certain personal assault cases, the Board finds that 
the evidentiary record as currently constituted is insufficient 
to render a favorable opinion.  

As discussed above, the Veteran has not provided VA with any 
specific information concerning the alleged in-service assault, 
and has not cooperated with VA's attempts to ascertain the nature 
and etiology of his current psychiatric problems.  The fact that 
the Veteran was diagnosed with PTSD before he had ever reported 
the alleged assault raises serious questions as to the basis for 
the diagnosis.  Furthermore, while the Veteran reported that he 
required "surgical intervention" after the assault, he did not 
indicate the nature of his injuries or the type of medical 
treatment.  Moreover, the service treatment records do not show 
any injuries or treatment for medical problems suggestive of a 
sexual assault.  While the Veteran indicated that the alleged 
assault occurred when he was stationed in Mayport, Florida, his 
service records showed that he was stationed there for about half 
of his total time in service.  Without the Veteran's cooperation, 
the Board finds no basis for a favorable disposition of his 
appeal.  

The Board acknowledges the Veteran's belief that he has PTSD that 
is causally related to stressors that occurred during active 
service.  While he is competent to describe the stressors that 
occurred, he is not shown to have expertise in the etiology of 
psychiatric diseases.  As  such, his lay opinion as to the nature 
and etiology of his psychiatric disability lacks probative value.  
As a clear preponderance of the evidence is against a finding 
that the Veteran has PTSD that is causally related to active 
service, the benefit of  the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert at 54-56.  

The Board has also considered entitlement to service connection 
for an acquired psychiatric disorder other than PTSD, but the 
Veteran does not claim and the record does not suggest that he 
has other psychiatric disability related to active duty.  See 
Clemons v. Shinseki, 23  Vet. App. 1, 4 (2009).  




ORDER

Service connection for bronchitis is denied.  

Service connection for pleurisy is denied.  

Service connection for a chronic upper respiratory infection is 
denied.  

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


